    Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19                                                PageID.1               Page 1 of 13




                                                                   AUSA:     Janet L. Parker                 Telephone: (989) 895-5712
AO 106 (Rev. 04/ 10) Application fora Search Warrant   Special Agent:        Anthony Len Kraudelt, Jr        Telephone: (989) 225-9470


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )         Case No.       1:19-mc-51825
ATKINSONBRITT@ HOTMAIL.COM ACCOUNT                                      )                       Judge: Ludington, Thomas L.
MAINTAIN ED BY MICROSOFT, INC                                           )                       Filed: 12-17-2019
                                                                        )
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
Atkinsonbritt@hotmail.com account maintained by Microsoft, Inc.

located in the             Eastern                District of _ _ __ Michigan                     , there is now concealed (identify the
person or describe the property to be seized):
See Attachment A


          The basis for the search under Fed. R. Crim . P. 41 ( c) is (check one or more) :
                 ll] evidence of a crime;
                 D contraband, fruits of crime, or other items illegally possessed;
                 llJ property designed for use, intended fo r use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. §875(c)                                        Communication containing any threat to injure the person of another


         The application is based on these facts:
See attached AFFIDAVIT.

          ll]   Continued on the attached sheet.
          llJ   Delayed notice    90 days (give exact ending date if more than 30 days: -"'-'-''-'-'-'c..;;.e"'--
                under 18 U.S.C. § 3103a, the basis of which is set forth -t e attached sheet.


                                                                                                 Applicant 's signatur
                                                                        ~ ci~Agent Anthon)'. Len 19."au ejJr.
                                                                                                 Printed name and title

Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date:           December 17, 2019
                                                                                                   Judge 's signature

City and state: B~ City, Mich~n                                         Patricia T. t-1:orris            ~ S. tv!_agistr~ te J~e _
                                                                                                 Printed name and title
     Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19       PageID.2    Page 2 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

IN THE MATTER OF THE SEARCH OF)                      Crim. No.      1:19-mc-51825
ATKINSONBRITT@HOTMAIL.COM )                                        Judge: Ludington, Thomas L.
ACCOUNT MAINTAINED BY          )                                   Filed: 12-17-2019
MICROSOFT, INC                )


                         SEARCH WARRANT AFFIDAVIT

I, Anthony Len Kraudelt Jr., being duly sworn, state:

    1. I am a Special Agent with the Federal Bureau of Investigation, assigned to the

Detroit Field Office, Bay City Resident Agency, and have been so employed since

January 8, 2006. I have a graduate certificate in counter terrorism, a master's degree

in information security, a bachelor's degree in computer information systems, and

over ten computer and technology industry certifications. I have also attended multiple

internal FBI and publically available courses on advanced cybercrime and information

security awareness.

   2. I am submitting this affidavit in support of an application for a search warrant

for the contents of the atkinsonbritt@hotmail.com account maintained by Microsoft,

Inc., for evidence of one or more violations of 18 U.S.C. §875(c), which makes it a

crime to transmit in interstate or foreign commerce any communication containing

any threat to injure the person of another.


                                              1
     Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19        PageID.3   Page 3 of 13




  3. Attorney Mark Zaid of Washington, D.C., represents the whistleblower whose

information partially gave rise to the current presidential impeachment investigation.

On November 7, 2019, Zaid received an email from atkinsonbritt@hotmail.com.

The email stated, "All traitors must die miserable deaths. Those that represent

traitors shall meet the same fate, we will hunt you down and bleed you out like the

pigs you are. We have nothing but time, and you are running out of it. Keep looking

over your shoulder, we know who you are, where you live, and who you associate

with, we are all strangers in a crowd to you, the next move is yours." The red

lettering and underling were in the original email sent to Zaid.

  4. Open source and commercial database information indicate that the email

address has been used by Brittan Jay Atkinson of Beaverton, Michigan.

  5. On November 21, 2019, I interviewed Brittan Jay Atkinson at his home in

Beaverton while accompanied by two other law enforcement officers. Atkinson

acknowledged that he had sent the email to Mark Zaid and called Zaida traitor.

Atkinson began yelling that traitors deserve what they get and anyone like that "piece

of shit attorney deserves what he gets."

  6. Atkinson was verbally aggressive throughout the interview, repeatedly yelling,

swearing, and gestering angrily with his hands. Eventually, Atkinson demanded that

I, and the others with me, leave.



                                           2
    Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19        PageID.4   Page 4 of 13




   7. During the interview, I sat across from Atkinson at his dining room table. As I

stood up to leave as demanded by Atkinson, I accidentally bumped the table, causing

it to move slightly in Atkinson's direction. Atkinson reacted violently, shoving the

dining room table across the room, causing the table and several chairs to hit the

wall, and sending the items on the table flying. Atkinson then unsuccessfully

demanded that one of the other law enforcement officers with me arrest me for

assault. Atkinson continued to scream and make obscene gestures as we three left.

Atkinson's statements and behavior gave me every reason to believe that he had sent

the threatening email to Zaid.

   8. Based on my training and experience, I know that Microsoft, Inc., stores an

account user's digital content, including email messages, the account user's contact

list, calendar items, social media profiles, documents, photographs and videos, and

subscriber information for the account. Such information often provides evidence

regarding who used the account.

   9. Based on the above, I submit that there is probable cause to believe that the

atkinsonbritt@hotmail.com email account may contain the original threat sent to Zaid

by Atkinson, as well as other threatening communications, and evidence that will

confirm that Atkinson was the sender of the email. All such evidence would be

evidence of one or more violations of 18 U.S.C. §875(c).


                                         3
    Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19        PageID.5   Page 5 of 13




   10. Based on my knowledge, training, and experience, I know that online accounts

store information for long periods of time. Similarly, things that have been viewed

via the Internet are typically stored for some period of time online until permanently

deleted by a user or overwritten through normal user interactions. This information

can sometimes be recovered with forensics tools.

   11. Pursuant to Rule 41(e)(2)(B), I am seeking a warrant that permits the

examination of electronically stored data, including account contents, upon obtaining

the data from Microsoft, Inc. The examination probably will require authorities to

employ investigative techniques, including computer-assisted scans of the data

provided by Microsoft, to assist investigators in reviewing the data to determine

whether it contains evidence of threatening communications. Based on my training

and experience, I submit that evidence related to known, actual and attempted

threatening communications can be found in the stored content data for the account,

while evidence related to the transmission of threatening communications, and the

person(s) responsible for the threatening communications, can be obtained by

examining data from Microsoft, Inc., regarding account activity, subscriber

information, the contact list for the account, and information regarding the creation of

any associated accounts. I also submit that communications in any form found within

the account, and any associated accounts, including draft communications and

photographic images, may contain threats and/or threatening images.

                                           4
     Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19         PageID.6    Page 6 of 13




    12. If authorized, I anticipate executing the warrant under the Electronic

Communications Privacy Act, by using the warrant to require Microsoft to disclose to

the government subscriber information and, for the period from December 1, 2018 to

December 15, 2019, stored data (including the contents of communications), as

detailed in section I of Attachment A. (Under 18 U.S.C. §2703(g), the presence of a

law enforcement officer is not required for the service or execution of this warrant for

the Microsoft records.) Upon receipt of that information, I will search that

information to locate the evidence described above and in section II of Attachment A,

perhaps with the assistance of others tasked with intelligence analyst and/or law

enforcement responsibilities.

   13. I submit that, pursuant to 18 U.S.C. §2703(b)(l)(A), the government is not

required to notify the user of the Microsoft account of the existence of the search

warrant. I request that, pursuant to the preclusion of notice provisions of 18 U.S.C. §

2705(b ), the court order Microsoft not to notify any person (including the account

user) of the existence of the search warrant, the court's order, or of this investigation

unless and until authorized to do so by the court. I submit that such an order is

justified because giving notice of the continuation of the investigation to the account

user or another could result in the destruction of evidence, possibly cause the user to

flee the jurisdiction, or otherwise seriously jeopa~dize the ongoing investigation.



                                           5
Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19                  PageID.7   Page 7 of 13




   14. Furthermore, I request that the court set a date by which Microsoft, Inc., must

comply with the warrant or show cause as to why it has not complied. I am

requesting that the content data (distinct from the subscriber information) be provided

for the timeframe of December 1, 2018 to December 15, 2019, and therefore submit

that allowing Microspft, Inc., to comply with its obligations under the warrant within

30 calendar days of its receipt of the warrant is appropriate.

   15. I, therefore, respectfully request a warrant authorizing the search and seizure

of the atkinsonbritt@hotmail.com account maintained by Microsoft, Inc., for the

evidence described above and in attachment A.


                                            /                                   /
                                        Special A ent Anthony Len KraudeltbTr.
                                        Federal Bureau of Investiga/


Sworn to before me and signed in my presence
and/or by reliable electronic means on
December_17 , 2019.



Patricia T. Morris
United States Magistrate Judge
Eastern District of Michigan




                                            6
       Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19     PageID.8    Page 8 of 13




                                  ATTACHMENT A
                             Particular Things to be Seized

I.        Information to be disclosed by Microsoft, Inc., within 30 days of service

Stored information possessed or in the custody of Microsoft, Inc., including

messages, records, files, and logs that have been deleted but are still available to

Microsoft, Inc., or have been preserved pursuant to a request made under 18 U.S.C.

§2703(±), shall be disclosed by Microsoft, Inc., to the government for the

ATKINSONBRITT@HOTMAIL.COM account, including:

(a)      All stored communications and other files in your possession, whether

physical, stored on electronic media, or temporarily extant on any computer or

server, reflecting communications to or from the account from December 1, 2018

to December 15, 2019;

(b)      All account subscriber information, including identifiers and screen names;

(c)      The identifiers and subscriber information for any other email accounts

associated with the account;

(d)      Contents of contacts lists;

( e)     Connection logs and records of user message activity from December 1,

2018 to December 15, 2019, including sender identifiers (i.e., names, addresses

and/or IP addresses), connection date, time, and method of connection (telnet, ftp,

http);

                                           1
      Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19      PageID.9   Page 9 of 13




II.     Information to be seized by the government

a.      Communications in any form by the ATKINSONBRIT@HOTMAIL.COM

account and associated accounts, including draft communications and photographic

images, containing threats and/or threatening images;

b.      All available information regarding the sender and recipients(s) of the

threatening communications, including recipient information in the contact lists;

and

c.      Data indicating how and when the ATKINSONBRIT@HOTMAIL.COM

Microsoft, Inc., account was accessed or used, to determine the chronological and

geographic context of account access, use, and the events relating to the

threatening email under investigation and to the Microsoft, Inc., account user.




                                           2
               Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19                                       PageID.10          Page 10 of 13
                                                                               AUSA:      Janet L. Parker                Telephone: (989) 895-5712
AO 93 (Rev. 11/13) Search and Seizure Warrant                    Special Agent:           Anthony Len Kraudelt, Jr       Telephone: (989) 225-9470


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                Eastern District of Michigan

                  In the Matter of the Search of                                )
              (Briefly describe the property lo be searched                     )
               or identify the person by name and address)                             Case No.
                                                                                )
                                                                                                    1:19-mc-51825
      ATKINSONBRITT@HOTMAIL.COM ACCOUNT                                         )
                                                                                )
                                                                                                   Judge: Ludington, Thomas L.
      MAINTAINED BY MICROSOFT, INC
                                                                                )                  Filed: 12-17-2019

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern            District of            Michigan
(identify the person or describe the property lo be searched and give its location):


Atkinsonbritt@hotmail.com account maintained by Microsoft, Inc.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property 10 be seized) :
Attachment A




          YOU ARE COMMANDED to execute this warrant on or before                              December 31 , 2019                    (not 10 exceed 14 days)
      [Z] in the daytime 6:00 a.m. to 10:00 p.m.               D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the residin United States Ma istrate Jud e on dut
                                                                                                       (United Stales Magistrale Judge)

     [Z] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate box)
     LJ for __ days (not to exceed 30) [Z] until , the facts justifying, the later specific date of -3/16/2020
                                                                                                       -----------

                               December 17, 2019              3:51 pm
Date and time issued:
                                                                                                               Judge 's signature

City and state:       Bay City, Michigan                                               Patricia T. Morris             U. S. Magistrate Judge
                                                                                                             Printed name and title
                Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19                           PageID.11            Page 11 of 13

AO 93 (Rev. 11 /1 3) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                               Date and time warrant executed:      Copy of warrant and inventory left with:


Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                   Executing officer's signature



                                                                                      Printed name and title
  Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19        PageID.12     Page 12 of 13




                                  ATTACHMENT A
                             Particular Things to be Seized

I.       Information to be disclosed by Microsoft, Inc.,

Stored information possessed or in the custody ofM~crosoft, Inc., including

messages, records, files, and logs that have been deleted but are still available to

Microsoft, Inc., or have been preserved pursuant to a request made under 18 U.S.C.

§2703(f), shall be disclosed by Microsoft, Inc. , to the government for the ·

ATKINSONBRITT@HOTMAIL.COM account, including:

(a)      All stored communications and other files in your possession, whether

physical, stored on electronic media, or temporarily extant on any computer or

server, reflecting communications to or from the account from December 1, 2018

to December 15, 2019;

(b)      All account subscriber information, including identifiers and screen names;

(c)      The identifiers and subscriber information for any other email accounts

associated with the account;

(d)      Contents of contacts lists;

(e)      Connection logs and records of user message activity from December 1,

2018 to December 15, 2019, including sender identifiers (i.e. , names, addresses

and/or IP addresses), connection date, time, and method of connection (telnet, ftp,

http);

                                           1
     Case 1:19-mc-51825-TLL ECF No. 1 filed 12/17/19      PageID.13    Page 13 of 13




II.      Information to be seized by the government

a.       Communications many form by the ATKINSONBRJT@HOTMAIL.COM

account and associated accounts, including draft communications and photographic

images, containing threats and/or threatening images;

b.       All available information regarding the sender and recipients(s) of the

threatening communications, including recipient information in the contact lists;

and

c.       Data indicating how and when the ATKINSONBRJT@HOTMAIL.COM

Microsoft, Inc., account was accessed or used, to determine the chronological and

geographic context of account access, use, and the events relating to the

threatening email under investigation and to the Microsoft, Inc., account user.




                                            2
